Rule 1006. Summaries to Prove ContentThe proponent may use a summary, chart, or calculation to prove the content of voluminous writings, recordings, or photographs that cannot be conveniently examined in court. The proponent must make the originals or duplicates available for examination or copying, or both, by other parties at a reasonable time and place. And the court may order the proponent to produce them in court. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1946; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The admission of summaries of voluminous books,  records, or documents offers the only practicable means of making their  contents available to judge and jury. The rule recognizes this practice,  with appropriate safeguards. 4 Wigmore §1230. Committee Notes on Rules—2011 Amendment The  language of Rule 1006 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.